Jenkins, P. J.
Whatever may have been the previous relation of the deceased to the defendant, the evidence authorized the finding that at the time of the accident which resulted in his death he was an employee of the defendant, and not the employee of an independent contractor, and the authorized finding of the industrial commission upon this issue can not be disturbed. See, in this connection, Ocean Accident &c. Corp. v. Council, 35 Ga. App. 632 (134 S. E. 331), and cit.

Judgment affirmed.


Stephens and Bell, JJ., concur.